Title: From George Washington to James Tilghman, Jr., 25 September 1773
From: Washington, George
To: Tilghman, James Jr.

 

Dear Sir
Mount Vernon Sepr 25th 1773

If you propose to go to the Annapolis Races—will accept of a Seat in my Phaeton—&, if the weather permits be here this afternoon I can give you a lift there & shall be glad of your Company. I shall, if I can, take an even start with the Sun tomorrow so as to reach Annapolis in good time.
I hope this Letter will find you in better health than when I saw you last. I am with very sincere regard Dr Sir Yr Most Obedt Servt

Go: Washington

